TimliN, J.
(dissenting). Upon the questions involved in this cause I think the law is in a regrettable condition of uncertainty. Hancock Nat. Bank v. Farnum, 116 U. S. 640, 20 Sup. Ct. 506; Huntington v. Attrill, 146 U. S. 657, 13 *592Sup. Ct. 224; Laing v. Rigney, 160 U. S. 531, 16 Sup. Ct. 366; Harding v. Harding, 198 U. S. 317, 25 Sup. Ct. 679; Finney v. Guy, 189 U. S. 335, 23 Sup. Ct. 558; Bernheimer v. Converse, 206 U. S. 516, 27 Sup. Ct. 755; Hunt v. Whewell, 122 Wis. 33, 99 N. W. 599; Finney v. Guy, 106 Wis. 256, 82 N. W. 595; Eau Claire Nat. Bank v. Benson, 106 Wis. 624, 82 N. W. 604.
This is not a contest relating to property in this state and between creditors resident in this state and a foreign receiver. There are many such cases, and there is some confusion on that subject. 1 Whart. Confl. of Laws (3d ed.) § 390f-eb seq. But in this state the rules of law controlling that class of cases are fairly settled. There can ordinarily be in such cases no questions concerning the faith and credit to be given to judgments of a sister state, because creditors of that class are not parties to the suit in which the receiver was appointed, nor is the property in this state bound in rem. But where, as in the instant case, the objection is-made by the debtor against whom the action is brought by the foreign receiver, and where such debtor was a party to the suit which resulted in the appointment of tire foreign receiver, at least so far as that suit authorized an assessment and invested such receiver with the right to bring- action or with the title in trust to the chose, different considerations-arise. Bernheimer v. Converse, 206 U. S. 516, 27 Sup. Ct. 755; Converse v. Ayer, 197 Mass. 443, 84 N. E. 98. In the last-described instances, sec. 1, art-. IV, Const. U. S., should control the rulings of the state court before which the foreign receiver brings his action to enforce a demand in favor of such receiver and against such defendant. In such instances we should give the order or decree of the foreign court investing the receiver with the right to bring the action the-same force this decree would have in the state where made. Hancock Nat. Bank v. Farnum, 176 U. S. 640, 20 Sup. Ct. 506. The order is final and conclusive on these questions in *593Minnesota, as we are informed. See Griggs v. Becker, 87 Wis. 813, 58 N. W. 396. So, also, if by the law of the foreign state the title to all personal property or choses 'in action having a situs in that state is vested in the receiver in trust, the foreign receiver comes into this state with the same right to sue in the courts of this state as any citizen of another state having title as trustee, and he need not invoke the law of his own state further than any other owner of a chattel or chose in action who has acquired title to the same in a sister state absolutely or in trust is required to do to manifest his ownership to the courts in this state.
The complaint here, which may, in connection with an examination of the Minnesota statutes and decisions, be taken on demurrer to be true, states the force and effect of these proceedings in Minnesota. Hanley v. Donoghue, 116 U. S. 1, 6 Sup. Ct. 242, and Minnesota statutes and decisions referred to in Bernheimer v. Converse, supra, and Converse v. Ayer, supra. This complaint informs us that the plaintiff by virtue of the laws of that state and his appointment as receiver became, was, and is the representative of all the stockholders and creditors of the insolvent corporation and invested with the title to all the rights of action possessed by said corporation and authorized to maintain this action. He is not then merely a juristic person possessing the latter legal quality only by force of laws which have no extraterritorial effect, as was the case in Anglo-Am. P. Co. v. Davis P. Co. 191 U. S. 373, 24 Sup. Ct. 92; S. C. 169 N. Y. 506, 62 N. E. 587, and Hale v. Allinson, 188 U. S. 56, 23 Sup. Ct. 244. It is here averred that the receiver is a resident and citizen of Minnesota. Sec. 2, art. IY, Const. U. S. The court of his state by order or interlocutory decree to which defendant was a party (Converse v. Ayer and Bernheimer v, Converse, supra) invested him with title, in trust for other citizens, to this right of action. A statute of Wisconsin denying this decretal order the efficacy which it possessed in *594Minnesota would be, I think, invalid. Christmas v. Russell, 5 Wall. 290; Keyser v. Lowell, 117 Fed. 400. Faitb and credit must be given to “judicial proceedings.” Sec. 1, art. IV, Const. U. S. If so, a decision of tbe court to the same effect as such statutes must be erroneous. The discretion which comity permits the law forbids. The plaintiff has in such case a legal right. Whenever foreign law is necessarily invoked in any state for the purpose of establishing or maintaining juristic personality in a case where that is essential to maintain the suit, or for the purpose of maintaining a remedy, there being no right in the foreign state except that which is coupled with' a particular remedy there given, which remedy on account of tire absence of similar law in the state of the forum does not exist, then and in all such cases, and in many other cases not necessary to mention here, the comity of the forum may or may not recognize such juristic person or such foreign law. When, however, the right of one of its citizens to maintain the action or his title to the chose has been adjudicated in the foreign state in an action to which the defendant was a party, the right to assert such right or title in this state in a court having general common-law and equity jurisdiction is no longer a matter of comity but a matter of law. I think the judgment should be reversed.